Citation Nr: 1137266	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-32 377	)	DATE
	)


On appeal from the 
Department of Veterans Affairs Regional Office 
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty from February 1973 to February 1975. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2009, the Veteran appeared at the RO and testified at a videoconference hearing before the undersigned.

In September 2009, the Board remanded the appeal for further development.


FINDING OF FACT

On August 11, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2010); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In August 11, 2011, correspondence, the Veteran, through her authorized representative, requested a withdrawal of this appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
ERIC S. LEBOFF 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


